Citation Nr: 0507066	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a headache disorder, 
claimed as secondary to a service-connected low back 
disorder.

Entitlement to an increased rating for low back strain with 
intervertebral disc syndrome and radicular symptoms, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1992 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
headaches.  In addition, the November 2001 decision granted 
an increased rating of 40 percent for the veteran's service-
connected low back disorder.

The issue of entitlement to an increased rating for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for headaches has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  Service connection is currently in effect for low back 
strain with intervertebral disc syndrome and radicular 
symptoms.

3.  The evidence of record reasonably shows that the veteran 
experiences a headache that disorder may be attributed to her 
service-connected low back disorder.


CONCLUSION OF LAW

A headache disorder was the proximate result of a service-
connected low back disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2004).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any defect that might exist with 
respect to the VCAA notice requirements in this case was 
harmless error.


II.  Factual Background

Service medical records indicate that the veteran was treated 
for complaints of a left temporal headache in March 1993.  No 
etiology for the headache was noted.  On a January 1997 
report of medical history, completed by the veteran in 
conjunction with an annual physical, the veteran complained 
of headaches.  No diagnosis or history was noted.  Service 
medical records are otherwise silent with regard to 
complaints, findings or treatment associated with a headache 
disorder.

A June 1999 rating decision granted service connection for 
herniated nucleus pulposus, L4-5 and L5-S1, superimposed on 
scoliosis.

A May 2002 VA treatment note reported that the veteran was 
referred for a follow-up for headaches and back pain.  The 
physician noted that the veteran's scoliosis led to neck 
strain, mid-back pain and stress headaches.  A June 2002 VA 
treatment note reflected treatment for headaches, which were 
noted to be longstanding.  The physician stated that the 
headaches were thought to be migraines, possible tension 
related.  A November 2003 VA treatment note indicated a 
diagnosis of migraines.

A July 2004 VA examination report noted that the veteran's 
claims folder was reviewed.  The examiner was asked to offer 
an opinion as to whether the veteran's headaches could be 
attributed to her degenerative disc disease of the lumbar 
spine.  The examiner diagnosed the veteran with chronic 
migraine headaches.  He stated that "any chronic pain 
syndrome has triggers of physiologic changes in the vascular 
and muscular system, although it is not known in this 
examiner's opinion if low back pain can directly contribute 
[to] migraine headaches.  However, it is likely that it is as 
likely as not that [the veteran's] headaches can be 
precipitated by the pain phenomenon from the DDD of the 
lumbar spine."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a headache disorder, as secondary to the 
veteran's service-connected low back disorder.  The reasons 
follow.

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a 
headache disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service- related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The May 2002 
VA treatment note remarked that the veteran's scoliosis led 
to neck and mid-back pain and stress headaches.  The July 
2004 VA examiner indicated that "it is likely that it is as 
likely as not that [the veteran's] headaches can be 
precipitated by the pain phenomenon from the DDD of the 
lumbar spine.".  The Board finds that the May 2002 VA 
treatment note and the July 2004 VA examination report 
indicate that it is at least as likely as not that an 
identifiable component of her headache disorder is secondary 
to her low back disorder.  Accordingly, service connection 
for a headache disorder, as secondary to a service-connected 
low back disorder, is granted.


ORDER

Entitlement to service connection for a headache disorder, 
claimed as secondary to a service-connected low back 
disorder, is granted.


REMAND

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held, in part, 
that a Veterans Claims Assistance Act (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that VA has not yet met its duties under the 
VCAA.  The Board notes that the veteran was sent a letter 
regarding VA's duty to assist her with her claim in March 
2003.  Such notice, however, was inadequate in this instance.  
The veteran was not specifically informed as to the evidence 
or information that was necessary to establish entitlement to 
an increased rating for her low back disorder.  Moreover, the 
letter did not address the "fourth element" of the notice 
requirement.  

Accordingly, the claim is REMANDED for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or the VA bears the burden 
of producing or obtaining that evidence 
or information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  
38 U.S.C.A. § 5103 (a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
include notice to the veteran to provide 
any evidence in her possession that 
pertains to the claim, or something to 
the effect that she should submit 
everything she has pertaining to the 
claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


